Citation Nr: 1103805	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  09-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from February 1967 to March 
1969.  The appellant is the recipient of the National Defense 
Service Medal, the Vietnam Service Medal, and the Vietnam 
Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Oakland, 
California, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in part, denied the benefits sought on 
appeal.  The appellant submitted a Notice of Disagreement with 
this determination in January 2008, and timely perfected his 
appeal in January 2009.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
appellant has been accorded the opportunity to present evidence 
and argument in support of the claims.  In his January 2009 
Substantive Appeal [VA Form 9] he declined the option of 
testifying at a personal hearing.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The appellant will be notified if any further 
action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
appellant currently suffers from a low back disability that is 
the result of a disease or injury in active duty service, nor is 
it secondary to or aggravated by a service-connected disability.





CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
duty service or presumptively related thereto, nor is it related 
to or aggravated by any service-connected disability.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in April 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2010); Quartuccio, at 187.  The April 2007 notice 
letter also informed the appellant of how VA determines the 
appropriate disability rating or effective date to be assigned 
when a claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in a VA examination in May 2009 
and the results from that examination have been included in the 
claims file for review.  The examination involved a review of the 
claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The appellant contends that he currently suffers from a low back 
disability that is either a direct result of his time in active 
duty service, secondary to a service-connected disability, or 
aggravated by such.
Governing Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002 & Supp. 2010).  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish direct service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999). 

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 percent or 
more within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period of 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  See 38 C.F.R. § 3.310 (2010); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to 
prevail on the issue of secondary service connection, the record 
must show: (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Analysis

The Board acknowledges the appellant has been diagnosed with 
degenerative joint disease of the lumbosacral spine with 
lumbosacral root irritation with chronic low back pain, thus 
satisfying element (1) of Hickson, supra.  See also VA Spine 
Examination Report, May 20, 2009.  It is also noted that the 
appellant is service-connected for early traumatic degenerative 
joint disease of the left knee, satisfying element (2) under 
Wallin, supra.

Upon enlistment examination in December 1966, the examiner noted 
the appellant's spine to be normal.  The appellant himself also 
indicated that he was in good health.  See Service Entrance 
Examinations, Standard Form (SF) 88 and 89, December 8, 1966.  
There is no evidence that the appellant complained of or was 
treated for low back pain during his time in service.  The 
appellant was discharged from service in March 1969.  Upon 
separation examination, the appellant's spine was normal and the 
appellant himself specifically denied experiencing back pain of 
any kind.  See Service Discharge Examination Reports, SF 88 and 
89, March 6, 1969.  There is no evidence to support a finding 
that the appellant's low back disability, to include degenerative 
joint disease, was present to a compensable degree within the 
first post-service year.  Therefore, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

In support of his claim, the appellant refers the Board to the 
medical evidence associated with his claim for Social Security 
Administration (SSA) disability benefits, for which he was 
awarded 100 percent disability, effective March 1994.  In 
reviewing the appellant's SSA records, it appears that the first 
evidence of a low back diagnosis was in September 1992, when the 
appellant sought treatment following an employment-related 
injury.  At that time, the appellant was employed as a tankerman 
(barge captain) and was injured when he twisted his back while 
releasing a tug from the stern of a barge.  The appellant 
reported that he could not stand up straight after this injury.  
Thereafter, the appellant sought treatment from A.M.G., M.D. for 
his low back pain.  Dr. A.M.G. diagnosed the appellant with an 
acute lumbar sprain, spastic paravertebral musculature, 
degenerative disc disease of the lumbar spine, and restricted 
mobility of the spine.  See Private Medical Record, A.M.G., M.D., 
December 1, 1997.

In December 2007, the appellant submitted a second statement from 
Dr. A.M.G., which indicated that the appellant provided a history 
of having incurred injury to his left knee and back while on 
active duty.  Specifically, the appellant stated that while in 
combat in Vietnam, he "took a tumble" and injured his back.  He 
further stated that because the left knee injury imposed an 
abnormal gait intermittently, his low back pain never resolved 
completely.  In fact, his intermittent low back pain persisted 
and remained a significant source of disability when his low back 
was injured again in civilian work on August 19, 1992.  Dr. 
A.M.G. stated that it was "reasonably probable that his service-
connected low back problem also predisposed to new and greater 
disability when injured again in civilian work."  Additionally, 
it was noted that "there is no reasonable medical doubt that 
[the appellant's] current low back disability has been aggravated 
by the abnormal gait imposed by the left knee service-related 
disability."  See Private Medical Record, A.M.G., M.D., December 
12, 2007.

The remaining evidence in support of the appellant's claim 
consists of his lay statements alleging that his low back pain is 
either the direct result of service or secondary to or aggravated 
by his service-connected left knee disability.  The Board 
acknowledges that the appellant is certainly competent to report 
what he experiences; for example, he is competent to discuss his 
low back pain.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997) (stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to the 
probative value of the evidence).  


In August 2007, the appellant participated in a VA joints 
examination to determine the current level of severity of his 
left knee disability.  At that time, the VA examiner noted that 
the appellant underwent a meniscectomy in service and had not had 
any other procedures on his left knee since that time.  The 
appellant denied any other injuries to his left knee.  He stated 
that he did not limp and did not use any walking aid, such as a 
cane.  He reported occasional left knee popping and grinding, but 
no major swelling or feelings of instability.  He was able to go 
up and down stairs and was able to drive, though he reported 
chronic low back pain.  See VA Joints Examination Report, August 
30, 2007.

In May 2009, the appellant participated in a VA spine examination 
with the same VA examiner who conducted his August 2007 review.  
At that time, the appellant noted that he walked without any limp 
and with a fairly normal gait.  The appellant reported that he 
was able to walk reasonable distances, but was limited because of 
his back and not because of his knees.  He stated that he could 
walk approximately a quarter of a mile at the most.  He did not 
use any walking aid, such as a cane or any other assistive 
device.  The appellant stated that his back pain became 
aggravated by prolonged sitting of more than 20 to 30 minutes if 
he was not moving around.  Any lifting or bending activities 
aggravated his back pain.  The appellant was noted to be 
independent in self-care, able to drive, able to go up and down 
stairs, and able to walk reasonable distances.  He also indicated 
that he took pain medication regularly.  Upon physical 
examination, the VA examiner noted that the appellant walked with 
a normal gait, was able to walk on his heels as well as on his 
tiptoes, and no antalgic component was noted.  Lumbar lordosis 
was also absent.  See VA Spine Examination Report, May 20, 2009.

The VA examiner diagnosed the appellant with degenerative joint 
disease of the lumbosacral spine with lumbosacral root irritation 
with chronic low back pain.  In determining the likely nature and 
etiology of the appellant's low back pain, the VA examiner noted 
that there was no medical evidence that the appellant suffered 
from low back pain during his time service.  In fact, it was 
noted that the appellant had a fairly good gait during subsequent 
years.  His back injury started after a civilian accident, which 
was a work-related injury on August 19, 1992.  As the appellant 
had a reasonable gait, despite some degenerative joint disease of 
his left knee, there was no significant mechanical gait deviation 
relating to his left knee condition that would cause traumatic 
degenerative joint disease of the left lumbosacral spine.  The VA 
examiner concluded that it was not likely that the appellant's 
current low back disability was in any way related to his 
service-connected left knee disability.  Id. 

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In the present case, the Board finds the August 
2007 and May 2009 VA examinations to be the most persuasive in 
determining the nature and etiology of the appellant's low back 
disability.  The VA examiners provided a thorough and supported 
rationale for the conclusions provided and the appellant's claims 
file was reviewed in conjunction with the examinations.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  First, the Board notes that Dr. 
A.M.G.'s December 2007 statement that the appellant's low back 
disability is service connected is a legal conclusion.  A medical 
examiner, no matter how well intentioned, cannot provide a legal 
conclusion.  Service connection is determined by the RO and the 
Board; those duly authorized by statute and trained to do so.  
Dr. A.M.G.'s statement is in no way binding on the determination 
of the Board.

Second, Dr. A.M.G.'s December 2007 letter did not provide 
sufficient reasons and bases or authority for his unsupported 
conclusion that the appellant's current low back disability is 
related to his service-connected left knee disability.  The Board 
notes that in his December 1997 medical report, in conjunction 
with the appellant's petition for SSA disability benefits, Dr. 
A.M.G. stated that the appellant's past medical history was non-
contributory, in that the appellant denied any history of back or 
lower extremity pain until the definite and specific traumatic 
event of August 19, 1992.  There was no mention of a left knee 
disability at that time, much less any indication that the left 
knee contributed to or aggravated the appellant's employment-
related low back injury.  

It is unclear how Dr. A.M.G. came to his December 2007 
conclusion, based on the December 1997 medical report, as well as 
on the August 2007 VA joints examination, which clearly noted the 
appellant's gait was normal.  Thereby, it is also unclear which 
medical records were reviewed in conjunction with Dr. A.M.G.'s 
December 2007 assessment.  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean, supra.  Dr. A.M.G. specifically stated 
that his conclusion was based on the medical information provided 
by the appellant, but it is apparent to the Board that Dr. A.M.G. 
also did not review his own prior medical opinion in coming to 
the December 2007 conclusion.  Accordingly, the Board places far 
greater probative value on the pertinently negative service and 
post-service treatment records and the two VA examination reports 
than on the more recent statements of the appellant and his 
private physician, made in connection with the appellant's claim 
for monetary benefits from the government.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by a veteran].  

Though the appellant has established that he has a current low 
back disability and that he is service-connected for a left knee 
disability, the evidence of record has failed to establish that 
his low back disability is the direct result of service, 
secondary to his service-connected left knee disability or 
aggravated by his service-connected left knee disability.  
Without credible medical evidence establishing a medical nexus 
between service or a service-connected condition, the appellant's 
claim fails.  See Hickson; Wallin, supra.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
appellant's claim that his low back disability is related to 
service or a service-connected disability.  There is not an 
approximate balance of evidence.  


ORDER

Entitlement to service connection for a low back disability, to 
include as secondary to his service-connected left knee 
disability, is denied.


REMAND

After a thorough review of the appellant's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the appellant's claim of 
entitlement to service connection for PTSD.

VA has recently amended its rules for adjudicating disability 
compensation claims for PTSD contained at 38 CFR § 3.304(f) to 
relax the evidentiary standard for establishing the required in-
service stressor in certain cases.  This revision adds to the 
types of claims the VA will accept through credible lay testimony 
alone, as being sufficient to establish occurrence of an in-
service stressor without undertaking other development to verify 
a veteran's account.  VA's specific PTSD regulation, § 3.304(f), 
previously only authorized VA to accept statements from veterans 
who served in combat, as denoted by combat-related awards or 
decorations or other evidence sufficient to establish 
participation in combat, as sufficient to accept the occurrence 
of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  The following 
provisions apply to claims for service connection of PTSD 
diagnosed during service or based on the specified type of 
claimed stressor:

(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Accordingly, the appellant must be afforded a VA PTSD examination 
to determine the nature and etiology of his current psychiatric 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA PTSD 
examination with a VA psychiatrist or 
psychologist.  The VA examiner must 
thoroughly review the appellant's claims 
file and a complete copy of this REMAND in 
conjunction with the examination.  The VA 
examiner should note this has been 
accomplished in the examination report.  
Thereafter, the VA examiner should 
specifically address the following:
a)  State whether the appellant 
currently suffers from PTSD, 
consistent with the Diagnostic and 
Statistical Manual of Mental 
Disorders, Fourth Edition of the 
American Psychiatric Association.

b)  In addition to the other 
information provided in the 
examination report, state whether or 
not the claimed stressors are related 
to the appellant's fear of hostile 
military or terrorist activity.

c)  Thereafter, state whether it is 
at least as likely as not (a 50 
percent probability or greater) that 
the appellant currently suffers from 
PTSD as a result of his time in 
active duty service.

d)  All opinions expressed by the VA 
examiner should be accompanied by a 
complete rationale.  If the VA 
examiner is unable to offer an 
opinion, an explanation should be 
provided.  The report prepared must 
be typed.

2.  Once the above actions have been 
completed, the AMC should readjudicate the 
appellant's claim.  If the benefit remains 
denied, a Supplemental Statement of the 
Case must be provided to the appellant and 
his representative.  After the appellant 
has had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  See 38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


